t c memo united_states tax_court vincent e craven jr and aimee craven petitioners v commissioner of internal revenue respondent docket no 13529-13l filed date vincent e craven jr and aimee craven pro sese daniel c munce for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment as to petitioner aimee craven pursuant to rule 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times see infra note regarding petitioner vincent continued respondent contends that no genuine dispute exists as to any material fact and that the determination to collect petitioner aimee craven’s income_tax liabilities for the taxable years and by levy should be sustained petitioners have not responded to respondent’s motion for summary_judgment despite an order from this court instructing them to do so background the following facts are based on the parties’ pleadings and respondent’s motion for summary_judgment including the attached declarations and exhibits see rule b at the time the petition was filed petitioners resided in pennsylvania petitioners filed their federal_income_tax return for the taxable_year on date and they filed an amended tax_return for the taxable_year on date on date respondent assessed a tax_liability of dollar_figure for petitioners’ taxable_year petitioners filed their federal_income_tax return for the taxable_year on date on their tax_return petitioners reported a tax_liability of dollar_figure and did not include payment on date respondent assessed a continued craven jr failure_to_file timely addition_to_tax of dollar_figure and a failure to pay timely addition_to_tax of dollar_figure petitioners filed their federal_income_tax return for the taxable_year on date on their tax_return petitioners reported a tax_liability of dollar_figure and claimed a refundable_credit of dollar_figure on date respondent assessed a failure_to_file timely addition_to_tax of dollar_figure and a failure to pay timely addition_to_tax of dollar_figure respondent sent petitioners letter final notice notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioners that respondent intended to levy to collect unpaid tax_liabilities for their taxable years and on date respondent received from petitioners form request for a collection_due_process or equivalent_hearing on the form petitioners proposed an offer-in- compromise oic as a collection alternative and indicated that they could not pay the balance petitioners did not challenge the underlying tax_liabilities on date settlement officer desa lazar so lazar sent petitioners a letter acknowledging receipt of their form indicating that the cdp hearing request was timely and scheduling a telephone conference call for date the letter explained that in order for an oic to be considered petitioners had to provide a completed form 433-a collection information statement for wage earners and self-employed individuals and file all federal_income_tax returns required to be filed petitioners did not call so lazar on date for the scheduled telephone conference call or provide the requested information so lazar sent petitioners a letter dated date rescheduling the telephone conference call for date the letter requested that petitioners provide the previously requested form 433-a before the new conference date petitioners did not call on date for the scheduled telephone conference or provide the requested information on date so lazar sent petitioners a letter rescheduling the telephone conference call for date and advising them that this will be a final opportunity to discuss your appeal petitioners did not call on date for the scheduled telephone conference call or provide the requested information 2the letter from so lazar erroneously schedules the conference call for date on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for their taxable years and sustaining the proposed levy the notice_of_determination explained as follows all legal and procedural guidelines were followed before the notice_of_intent_to_levy was issued a telephone conference was scheduled and you did not respond you called after the conference date and correspondence was sent to you scheduling another hearing however you did not call on the rescheduled conference day the determination of this appeal is agreement sic with action taken to collect the outstanding liabilities on date petitioners timely filed a petition with the court seeking review of the determination in their petition petitioners state i called case officer and left numerous messages to go over my case the time she called me i was unavailable and then i received the collection notice on date respondent filed a motion with the court to remand this case to the internal_revenue_service irs office of appeals which the court granted on date 3on date petitioner vincent craven jr filed a petition for bankruptcy in the u s bankruptcy court for the eastern district of pennsylvania bankruptcy court under u s c chapter on date the bankruptcy court granted petitioner vincent craven jr a discharge under u s c sec on date as a result of the bankruptcy court’s discharge respondent cleared petitioner vincent craven jr ’s assessed income continued on date settlement officer lisa wold so wold sent petitioners a letter scheduling a supplemental conference on date the letter requested that petitioners provide a completed form 433-a proof of income and expenses three months of bank statements and copies of form sec_1040 u s individual_income_tax_return for the taxable_year sec_2012 and sec_2013 before the date of the conference petitioners did not attend the scheduled supplemental conference on date so wold sent petitioners a letter notifying them that they had missed the scheduled supplemental conference and inviting them to submit any information they wanted her to consider on date so wold called petitioner vincent craven jr and he indicated that his tax_liabilities had been discharged in bankruptcy petitioner vincent craven jr also indicated that he did not believe petitioner aimee craven’s liabilities had received a bankruptcy continued tax_liabilities for the taxable years and on date respondent filed a motion to dismiss on grounds of mootness motion to dismiss as to petitioner vincent craven jr respondent asserts in the motion to dismiss that as a result of the supplemental determination respondent no longer needs to proceed with the proposed collection against petitioner vincent craven jr for the taxable years and and therefore this case is moot insofar as it relates to him on date the court issued an order directing petitioners to file a response to respondent’s motion to dismiss petitioners did not file a response as ordered by the court we will grant respondent’s motion to dismiss as to petitioner vincent craven jr discharge but he would have her contact so wold regarding the matter petitioner aimee craven never contacted so wold on date respondent issued to petitioner aimee craven a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination sustaining the proposed levy as to the taxable years and the supplemental notice_of_determination explained as follows the notice_of_intent_to_levy was correct at the time of issuance no collection alternatives could be considered as ms craven is not in compliance with her filing_requirements and the requested collection information statement was not submitted to the settlement officer mr craven no longer owes form_1040 liabilities for the tax years and as they were discharged through his chapter bankruptcy the service’s records show that the form_1040 returns for the tax years and were properly assessed however because the service cannot verify that the assessment was properly made for the form_1040 return for the tax_year the service will abate this assessment on date respondent filed a motion for summary_judgment as to petitioner aimee craven filed contemporaneously with the motion for summary_judgment were the supporting declarations of supervisory settlement officer darryl lee4 and respondent’s counsel on date the court 4mr lee oversaw sos lazar and wold in their handling of petitioners’ collection appeal issued an order directing petitioners to file a response to respondent’s motion for summary_judgment as to petitioner aimee craven on or before date petitioners did not do so discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that the moving party is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioners failed to respond to respondent’s motion for summary_judgment and have failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing in response to a notice_of_intent_to_levy he or she may raise at that hearing any relevant issue relating to the unpaid tax or proposed levy sec_6330 relevant issues include possible alternative means of collection such as an oic sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioners did not raise their underlying tax_liabilities in the request for a cdp hearing nor did they participate in any of the three scheduled telephone conference calls or the supplemental conference consequently petitioners’ underlying tax_liabilities are not properly before the court the court reviews administrative determinations by the irs’ office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 so wold properly based her supplemental determination on the factors required by sec_6330 generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s request for a collection alternative when the taxpayer does not provide collection information requested by the settlement officer see 414_f3d_144 1st cir sapp v commissioner tcmemo_2006_104 tax ct memo lexi sec_105 at both so lazar and so wold requested on several occasions that petitioners provide a completed form 433-a and copies of filed tax returns petitioners did not provide the requested information in the absence of the requested information respondent’s settlement officer did not abuse her discretion in denying petitioner’s request for collection alternatives yoel v commissioner tcmemo_2012_222 at citing wright v commissioner tcmemo_2012_24 tax ct memo lexi sec_25 at petitioners also failed to respond to respondent’s motion for summary_judgment as ordered by the court by failing to respond to the assertions in respondent’s motion for summary_judgment petitioners waived their right to contest them see rule d lunsford v commissioner t c pincite akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at as a result we find that the settlement officer did not abuse her discretion in denying petitioners’ request for a collection alternative we hold that the supplemental determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order and decision will be entered
